I concur in the judgment of affirmance. "It has been held by this court that there is a material difference between therendition and the entry of a judgment. A judgment is rendered when it is announced by the court. It is entered when it is actually entered in the judgment book." (Schurtz v. Romer,81 Cal. 244, 247 [22 P. 657].)
"The enforcement of a judgment does not depend upon its entry or docketing. These are merely ministerial acts. . . ." (LosAngeles County Bank v. Raynor, 61 Cal. 145, 147. See, also,Otto v. Long, 144 Cal. 144, 146 [77 P. 885]; Janes v.Ballard, 107 Cal. 130, 132 [40 P. 108].)